Name: 1999/376/EC: Commission Decision of 19 May 1999 recognising the fully operational character of the Danish database for bovine animals (notified under document number C(1999) 1305) (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  information technology and data processing;  Europe;  animal product;  health
 Date Published: 1999-06-09

 Avis juridique important|31999D03761999/376/EC: Commission Decision of 19 May 1999 recognising the fully operational character of the Danish database for bovine animals (notified under document number C(1999) 1305) (Only the Danish text is authentic) Official Journal L 144 , 09/06/1999 P. 0035 - 0035COMMISSION DECISIONof 19 May 1999recognising the fully operational character of the Danish database for bovine animals(notified under document number C(1999) 1305)(Only the Danish text is authentic)(1999/376/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 6(3), first indent,Having regard to the request submitted by Denmark,(1) Whereas on 19 September 1998, the Danish authorities submitted to the Commission a request asking for recognition of the fully operational character of their database that forms part of the Danish system for the identification and registration of bovine animals; whereas this request was accompanied by appropriate information that was updated on 17 March 1999;(2) Whereas the Danish authorities have undertaken the commitment to improve the reliability of this database ensuring in particular that (i) the competent authority will be able to promptly correct any errors or deficiencies which could be detected automatically or following the appropriate on-the-spot inspections; (ii) the delays for notification of movements, births and deaths shall be shortened to seven days as quickly as possible; (iii) measures shall be taken to implement the provisions of Commission Regulation (EC) No 2630/97(2) as necessary; (iv) measures will be taken to improve the authentication of passports for bovine animals and (v) measures will be taken to introduce notification of the premium status of individual bovine animals; whereas, in addition, the Danish authorities have undertaken the commitment to modify their current provisions regarding re-identification of bovine animals in case of lost ear tags so as to comply with the provisions of Regulation (EC) No 820/97; whereas the Danish authorities have undertaken the commitment to implement those improvement measures at the latest by 30 September 1999;(3) Whereas in view of the situation in Denmark, it is appropriate to recognise the fully operational character of the database for the bovine animals,HAS ADOPTED THIS DECISION:Article 1The Danish database for bovine animals is recognised as fully operational from 1 October 1999.Article 2This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 19 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.(2) OJ L 354, 30.12.1997, p. 23.